1    GEORGE W. WOLFF (81126)
     MICHAEL W. SQUERI (318408)
2    LAW OFFICE OF GEORGE W. WOLFF
     505 SANSOME STREET, SUITE 1525
3    SAN FRANCISCO, CA 94111-3182
     MAILING ADDRESS
4    P.O. BOX 26749, SAN FRANCISCO, CA 94126-6749
     Telephone: 415-788-1881 ext. 222, 232 |
5    Facsimile: 415-788-0880
     george@wolfflaw.com
6    michael@wolfflaw.com

7
     Attorneys for Defendant/Counter-Plaintiff CANDLE3, LLC
8
                                       UNITED STATES DISTRICT COURT
9                                     EASTERN DISTRICT OF CALIFORNIA

10                                                        Case No.: 2:18-CV-01851-WBS-KJN

11   PRICE SIMMS HOLDINGS LLC, DBA PRICE SIMMS
     AUTO GROUP, A CALIFORNIA LIMITED
12   LIABILITY COMPANY; MARIN LUXURY CARS,                STIPULATION AND ORDER (1) TO
     LLC DBA LAND ROVER MARIN, A CALIFORNIA               CONTINUE DEADLINE TO DISCLOSE
13   LIMITED LIABILITY COMPANY; PRICE SIMMS PA,
                                                          EXPERTS AND PRODUCE REPORTS
     LLC DBA MCLAREN SAN FRANCISCO AND
14   VOLVO PALO ALTO, A CALIFORNIA LIMITED                AND (2) TO CONTINUE DISCOVERY
     LIABILITY COMPANY; PRICE CARS SR, LLC DBA            CUT-OFF DATE
15   TOYOTA MARIN AND SCION MARIN (A/K/A
     TOYOTA & SCION MARIN AND TOYOTA MARIN
16   USED CARS), A CALIFORNIA LIMITED LIABILITY
                                                          Magistrate Judge: Hon. Kendall J. Newman
     COMPANY; PRICE SIMMS FAIRFIELD, LLC DBA
17   MERCEDES BENZ OF FAIRFIELD, A CALIFORNIA             Pretrial Conference: February 18, 2020
     LIMITED LIABILITY COMPANY; PRICE-SIMMS               Trial Date: April 14, 2020
18   FORD, LLC DBA FORD LINCOLN FAIRFIELD, A
     CALIFORNIA LIMITED LIABILITY COMPANY;
19   AND PRICE SIMMS, INC, DBA TOYOTA
     SUNNYVALE, A CALIFORNIA CORPORATION,
20

21
                     Plaintiffs,
22
     vs.
23
     CANDLE3, LLC, AND DOES 1-20, INCLUSIVE
24
                     Defendants,
25
     ____________________________________________
26
     CANDLE3, LLC
27
                 Counter-Plaintiff,
28
             CASE#2:18-CV-01851-WBS-KJN                            PAGE           STIPULATION & ORDER TO
                                                                   CONTINUE DISCOVERY DEADLINES
1
     vs.
2
     PRICE SIMMS HOLDINGS LLC, dba Price Simms Auto
3    group, a California limited liability Company: MARIN
     LUXURY CARS, LLC dba Land Rover Marin, a
4
     California limited liability company; PRICE SIMMS PA,
5    LLC dba McLaren San Francisco and Volvo Palo Alto, a
     California limited liability company; PRICE CARS SR,
6    LLC dba Toyota Marin and Scion Marin (a/k/a Toyota &
     Scion Marin and Toyota Marin Used Cars), a California
7    limited liability company; PRICE-SIMMS FAIRFIELD,
     LLC dba Mercedes Benz of Fairfield, a California limited
8    liability company; PRICE-SIMMS FORD, LLC dba Ford
     Lincoln Fairfield, a California limited liability company;
9
     and PRICE SIMMS, INC, dba Toyota Sunnyvale, a
10   California corporation; ADAMS SIMMS; CHRIS FIRLE,

11              Counter-Defendants

12

13
             ALL PARTIES TO THIS ACTION HEREBY STIPULATE AS FOLLOWS:
14
             That the current July 29, 2019 deadline to disclose any experts and to produce any reports,
15
     as set forth in Judge Shubb’s Pretrial Scheduling Order, be continued to October 1, 2019. The
16

17   parties further stipulate that the deadline to disclose expert testimony intended solely for rebuttal

18   purposes be continued from August 30, 2019, to November 1, 2019.
19
             The parties further respectfully apply to this Court for an Order continuing the discovery
20
     cut-off date, including the hearing of all Motions to Compel, as outlined in Judge Shubb’s Pretrial
21
     Scheduling Order, from September 30, 2019, to December 2, 2019.
22

23           WHEREAS, this is the first extension sought by the parties as to these discovery matters;

24           WHEREAS, the proposed continuances do not interfere with or change the pretrial
25
     conference date or the trial date;
26
             WHEREAS, the parties have been unable to complete discovery and need additional time
27
     due to discovery being voluminous and complex, and
28
             CASE#2:18-CV-01851-WBS-KJN                            PAGE           STIPULATION & ORDER TO
                                                                   CONTINUE DISCOVERY DEADLINES
1    WHEREAS, it is necessary to continue the above-referenced discovery dates for the parties to
2
     adequately identify their experts and to understand the damages claims of the other parties due to
3
     the complexity of issues in this matter;
4
     NOW THEREFORE, IT IS HEREBY STIPULATED, between all parties and subject to this
5

6    Court’s approval, that: (1) the deadline to disclose any experts and to produce any reports, as set

7    forth in Judge Shubb’s Pretrial Scheduling Order, be continued from July 29, 2019 to October 1,
8
     2019; (2) the deadline to disclose expert testimony intended solely for rebuttal purposes be
9
     continued from August 30, 2019 to November 1, 2019; and (3) the discovery cut-off date, including
10
     the hearing of all Motions to Compel, be continued from September 30, 2019 to December 2, 2019.
11

12
                                         IT IS SO STIPULATED:
13

14
     Dated: July16, 2019                          SHARTSIS FRIESE LLP
15
                                                  /s/ Sanjeet S. Ganjam
16                                                By: SANJEET S. GANJAM
                                                  Attorneys for Plaintiffs / Counter Defendants
17

18

19   Dated: July16, 2019                          LAW OFFICE OF GEORGE W. WOLFF
20
                                                  /s/ George W. Wolff
21                                                By: GEORGE W. WOLFF
                                                  Attorneys for Defendant / Counter Plaintiff
22                                                Candle3, LLC
     ///
23

24   ///

25   ///
26
     ///
27
     ///
28
            CASE#2:18-CV-01851-WBS-KJN                           PAGE           STIPULATION & ORDER TO
                                                                 CONTINUE DISCOVERY DEADLINES
1                                                  ORDER
2
             For good cause shown, the above Stipulation is GRANTED as follows:
3
             I-III.   Sections I - III of Judge Shubb’s Pretrial Scheduling Order shall be unchanged.
4
             IV.      Discovery
5

6            (1) The deadline to disclose any experts and to produce any reports, as set forth in Judge

7    Shubb’s Pretrial Scheduling Order, is continued from July 29, 2019, to October 1, 2019; (2) the
8
     deadline to disclose expert testimony intended solely for rebuttal purposes is continued from
9
     August 30, 2019, to November 1, 2019; and (3) the discovery cut-off date, including the hearing
10
     of all Motions to Compel, is continued from September 30, 2019, to December 2, 2019.
11

12           V-IX. Sections V - IX of Judge Shubb’s Pretrial Scheduling Order, which includes the

13   final pretrial conference and trial date, shall be unchanged.
14
     Dated: July 17, 2019
15

16

17

18

19   pric.1851

20

21

22

23

24

25

26

27

28
             CASE#2:18-CV-01851-WBS-KJN                              PAGE           STIPULATION & ORDER TO
                                                                     CONTINUE DISCOVERY DEADLINES
